DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is not clear what is meant by “execute firmware to configure the at least one host processor to provide a notification that a content of the page table base register to the device when the content is changed” on lines 8-10. This phrase needs to be reworded to make clear that the host processor provides a notification to the device indicating that contents of the page table base register have changed.
Claims 2-10 are rejected because they depend on claim 1.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 11, the prior art does not show the limitations of “executing firmware, by at least one host processor, to configure the at least one host processor to provide a notification that a content of a page table base register has changed to a device in response to the content being changed” and “performing, by the device, a verification check in response to receiving the notification.”
With respect to independent claim 20, the prior art does not show the limitations of “cause the management controller to: perform a verification check in response to receiving a notification from at least one host processor of a computing system” and “wherein the at least one host processor is configured, at boot time, to provide the notification to the management controller in response to a change in a content of the page table base register; as part of the verification check, send a management interrupt to the at least one host processor in response to receiving the notification, receive, in response to the management interrupt, a plurality of register contents of the at least one host processor; and perform a security action in response to one of the register contents indicating that a user-space protection has been disabled.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Dewan et al. shows a virtual machine manager accessing a protection indicator for a page table and updating the page table base register.
Azab et al. shows virtual machine integrity verification.
Smith et al. shows integrity verification in a hidden execution environment.
Sahita et al. shows providing secure access in a trusted platform module on a virtualization platform.
Egolf shows address translation using page table pointers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186